    Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 1 of 14 PageID #:318



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

PATRICK HUDSON, on behalf of himself              )
and other persons similarly situated,             )
                                                  )
               Plaintiff,                         )
                                                  )          No. 18 C 4620
       v.                                         )
                                                  )          Judge Sara L. Ellis
RALPH LAUREN CORPORATION,                         )
RALPH LAUREN RETAIL, INC., and                    )
VIBES MEDIA, LLC,                                 )
                                                  )
               Defendants.                        )

                                    OPINION AND ORDER

       Plaintiff Patrick Hudson received approximately 188 text messages from Defendants

Ralph Lauren Corporation and Ralph Lauren Retail, Inc. (collectively, “Ralph Lauren”), and

Ralph Lauren’s marketing company, Vibes Media, LLC (“Vibes”). Hudson thereafter filed this

putative class action lawsuit against Defendants for violation of the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., claiming that Defendants violated the TCPA

by sending him text messages using an automatic telephone dialing system (“ATDS”) without

his express consent and by failing to include opt-out instructions in each message. Defendants

have filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). The Court

finds that the first amended complaint does not conclusively establish the existence of prior

express consent to receive the number of messages Defendants sent Hudson and that Hudson has

sufficiently alleged the use of an ATDS. But because the TCPA and its regulations do not

provide a basis for Hudson’s claim for failure to include opt-out instructions in each text

message, Hudson cannot pursue this aspect of his TCPA claim.
      Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 2 of 14 PageID #:319



                                           BACKGROUND 1

          Ralph Lauren works with Vibes, a marketing company, to promote the Ralph Lauren

retail and clothing brand through advertising and promotional campaigns sent to consumers

through their mobile devices. Ralph Lauren enlisted Vibes to create a customized software

platform and text messaging campaign.

          On May 17, 2015, Hudson received a message from Defendants, through the short

message service (“SMS”) shortcode 894-48, 2 which stated:

                  PoloFactoryStores: Reply Y to get automated offers & ads.
                  Consent is not a condition of purchase. Up to 6 alert
                  msgs/mo.Msg&DataRatesMayApply.Rply STOP to end.

Doc. 34 ¶ 14. Hudson replied “Y.” Id. ¶ 15. Defendants proceeded to send Hudson more than

six messages a month, all from the same 894-48 SMS code. For example, in July 2016,

Defendants sent Hudson ten text messages, and, in July 2017, Defendants sent him eight text

messages. In total, he received at least thirty-two messages over the monthly limits to which he

consented. Out of the approximately 188 text messages Hudson received from Defendants,

eighty percent did not include instructions as to how to stop receiving the messages. All of the

text messages marketed Ralph Lauren’s products, and none addressed Hudson by name.

Defendants sent similar text messages to other individuals as well.




1
  The facts in the background section are taken from Hudson’s first amended complaint and are presumed
true for the purpose of resolving Defendants’ motion to dismiss. See Virnich v. Vorwald, 664 F.3d 206,
212 (7th Cir. 2011); Local 15, Int’l Bhd. of Elec. Workers, AFL-CIO v. Exelon Corp., 495 F.3d 779, 782
(7th Cir. 2007). Defendants have provided a declaration from Jennifer Zanella, a Vibes employee, which
attaches the text messages exchanged between Hudson and Defendants. Hudson does not object to the
Court’s consideration of these exhibits in deciding the motion to dismiss, and the Court finds doing so
appropriate because Hudson refers to the text messages in his first amended complaint and they are
central to his claim. See Hecker v. Deere & Co., 556 F.3d 575, 582–83 (7th Cir. 2009).
2
    This SMS shortcode is assigned to Ralph Lauren.
                                                      2
    Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 3 of 14 PageID #:320



                                        LEGAL STANDARD

        A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-

pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from those facts in

the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive

a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a

claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 173 L. Ed. 2d 868 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.

Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                              ANALYSIS

        The TCPA prohibits the use of an ATDS to call or send text messages to cellular

telephones without the recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A)(iii); see In Re

Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991 (“2003 Order”), 18 FCC

Rcd. 14014, 14115 ¶ 165 (2003) (TCPA applies to both “voice calls and text calls to wireless

numbers”); 3 Lozano v. Twentieth Century Fox Film Corp., 702 F. Supp. 2d 999, 1009 (N.D. Ill.

2010) (“[T]he Court agrees with the FCC’s interpretation that § 227 of the TCPA applies to text

messages.”).



3
  Although the Supreme Court is currently considering the issue of whether the Hobbs Act requires
district courts to defer to the FCC’s legal interpretations of the TCPA, see Carlton & Harris Chiropractic,
Inc. v. PDR Network, LLC, No. 17-1705 (argued Mar. 25, 2019), at this time, the FCC’s final orders bind
the Court under the Hobbs Act, see CE Design Ltd. v. Prism Bus. Media, Inc., 606 F.3d 443, 446–50 (7th
Cir. 2010).
                                                    3
     Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 4 of 14 PageID #:321



I.     Prior Express Consent

       Defendants first argue that Hudson’s claim fails because he admits that he provided prior

express consent for Defendants to contact him and that the message to which he replied did not

limit the consent in any way. Defendants claim Hudson may have a breach of contract claim for

any additional messages he received each month, but not a TCPA claim. Hudson responds,

however, that he provided only limited consent to the receipt of text messages, with Defendants

having exceeded the scope of consent with respect to the thirty-two messages they sent above the

six-message monthly limit. Consent is an affirmative defense on which Defendants bear the

burden of proof, with dismissal warranted only if Hudson has pleaded himself out of court by

alleging all the elements of the defense in his complaint. See Toney v. Quality Res., Inc., 75 F.

Supp. 3d 727, 734 (N.D. Ill. 2014) (defendant bears the burden of establishing the affirmative

defense of express consent, with a court able to dismiss a suit on the basis of such a defense only

if it is obvious on the face of the complaint); Thrasher-Lyon v. Ill. Farmers Ins. Co., 861 F.

Supp. 2d 898, 905 (N.D. Ill. 2012) (collecting cases noting that express consent is not an element

of a plaintiff’s TCPA prima facie case).

       Here, the Court cannot conclude that Hudson has pleaded himself out of court on the

issue of consent. The “scope of the consent must be determined upon the facts of each

situation.” In re GroupMe, Inc./Skype Comm’cns S.A.R.L. Petition for Expedited Declaratory

Ruling, 29 FCC Rcd. 3442, 3446 ¶ 11 (2014); Blow v. Bijora, Inc., 855 F.3d 793, 805 (7th Cir.

2017) (acknowledging that consent may be limited in scope but concluding that plaintiff’s

provision of a cell number “for a VIP discount card and later texting directly to opt in to the text

club amount to express consent to texts about [store] discounts, in-store promotions, and special

events”); Zeidel v. YM LLC USA, No. 13-cv-6989, 2015 WL 1910456, at *3 (N.D. Ill. Apr. 27,



                                                  4
    Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 5 of 14 PageID #:322



2015) (“[C]onsent is limited in scope to the purpose for which it was originally granted. . . .

[S]imply providing one’s phone number does not constitute carte blanche consent to receive

automated marketing messages of any kind[.]”); Kolinek v. Walgreen Co., No. 13 C 4806, 2014

WL 3056813, at *4 (N.D. Ill. July 7, 2014) (“[T]he scope of a consumer’s consent depends on its

context and the purpose for which it is given. Consent for one purpose does not equate to

consent for all purposes.”). Typically, courts consider the scope of consent based on the type of

calls or messages that a plaintiff receives. See Payton v. Kale Realty, LLC, 164 F. Supp. 3d

1050, 1065 (N.D. Ill. 2016) (“[T]he initial reason for disclosing Payton’s cellular number to Kale

was to engage in discussions of developing a business relationship, and the text message

received approximately two years after merged discussions had ended also related to developing

a business relationship, albeit a different type of business relationship[.]”); Toney, 75 F. Supp. 3d

at 735–37 (in providing phone number for questions about a merchandise order, plaintiff did not

consent to calls offering membership services of another party); Kolinek, 2014 WL 3056813, at

*4 (court could not find on motion to dismiss that calls were within scope of consent where

plaintiff initially gave phone number for identity verification purposes and then received calls

reminding him to refill his prescription).

       Here, Hudson contends that Defendants exceeded the scope of his consent by sending

him more than six texts in certain months, despite his express agreement to only receive “[u]p to

6 alert msgs/mo.” Doc. 34 ¶ 14. Defendants claim that this specification of a numerical

threshold did not limit Hudson’s consent, but they cite nothing to support such an expansive

interpretation of consent. Cf. Zeidel, 2015 WL 1910456, at *3 (“[C]onsent is limited by the facts

surrounding the consent, including the terms of the telemarketer’s sales pitch.”). At least one

recent case expressly disagreed with Defendants’ position, concluding that the defendant



                                                  5
      Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 6 of 14 PageID #:323



exceeded the scope of the plaintiff’s consent because the plaintiff agreed to receive up to three

messages per week and the defendant sent the plaintiff more than three text messages over two

separate seven-day periods. Oliver v. Men’s Wearhouse, No. CV 16-01100 TJH (ASx), 2017

WL 6888490, at *3 (C.D. Cal. Dec. 6, 2017). The situation in Oliver mirrors that presented here.

Because Hudson’s first amended complaint does not preclude a finding that he did not consent to

all the messages Defendants sent, the Court cannot dismiss Hudson’s TCPA claim on the basis of

prior express consent at this stage. 4

II.     Use of an ATDS

        Defendants also argue that Hudson has failed to plausibly allege that Defendants used an

ATDS to send text messages to his phone. The TCPA defines an ATDS as “equipment which

has the capacity—(A) to store or produce telephone numbers to be called, using a random or

sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1). In 2003,

2008, and 2015, the FCC issued interpretations of what constitutes an ATDS. See In re Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991 (“2015 Order”), 30 FCC Rcd.

7961 (2015); In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991

(“2008 Order”), 23 FCC Rcd. 559 (2008); 2003 Order, 18 FCC Rcd. 14014. In ACA

International v. FCC, the D.C. Circuit reviewed the FCC’s 2015 Order and “set aside the

[FCC’s] explanation of which devices qualify as an ATDS.” 885 F.3d 687, 695 (D.C. Cir.


4
  Defendants also argue that allowing a plaintiff to recover statutory damages under the TCPA in such a
situation, where a plaintiff has provided prior express written consent but not revoked it, would violate
Defendants’ due process rights and can only amount to a breach of contract. But Defendants’ arguments
rest on their interpretation of Hudson’s consent, claiming that it had no limits despite language suggesting
the contrary. As a result of the limiting language, the Court has found that Hudson has plausibly alleged
that Defendants exceeded the scope of Hudson’s consent, thus potentially exposing Defendants to TCPA
liability for those messages that exceeded the scope of his consent. Therefore, the Court need not reach
the due process or breach of contract arguments at this time. The Court also does not find Hudson waived
his TCPA claim where he arguably addressed both the breach of contract and due process arguments
together. See Doc. 45 at 4.
                                                     6
    Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 7 of 14 PageID #:324



2018); id. at 703 (noting the “unreasonableness of the Commission’s expansive understanding of

when a device has the ‘capacity’ to perform the necessary functions”). ACA International is

binding on this Court. See Pinkus v. Sirius XM Radio, Inc., 319 F. Supp. 3d 927, 932 (N.D. Ill.

2018). Although it set aside the 2015 Order as it related to the definition of an ATDS, the D.C.

Circuit declined to set forth a definitive definition of an ATDS. See ACA Int’l, 885 F.3d at 702–

03 (noting that it “might be permissible for the Commission to adopt either interpretation”—that

“a device qualify as an ATDS only if it can generate random or sequential numbers to be dialed”

or that it qualify “even if it lacks that capacity”). After ACA International, courts have split on

the proper definition for an ATDS and whether ACA International invalidated the FCC’s prior

2003 and 2008 interpretations of an ATDS or left those intact. Several courts in this district have

concluded that ACA International invalidated both the 2003 and 2008 Orders with respect to the

ATDS definition, which means the court determines the proper definition of an ATDS in the first

instance. See Gadelhak v. AT&T Servs., Inc., No. 17-cv-01559, 2019 WL 1429346, at *4 (N.D.

Ill. Mar. 29, 2019); Johnson v. Yahoo!, Inc., 346 F. Supp. 3d 1159, 1161–62 (N.D. Ill. 2018);

Pinkus, 319 F. Supp. 3d at 934–37. But see Maes v. Charter Commc’n, 345 F. Supp. 3d 1064,

1068–69 (W.D. Wis. 2018) (concluding that ACA International’s analysis was limited to the

2015 Order, leaving the 2003 and 2008 Orders in place).

       Defendants urge the Court to adopt the Pinkus court’s definition of an ATDS, specifically

that “an ATDS must have the capacity to generate telephone phone numbers, either randomly or

sequentially, and then to dial those numbers.” 319 F. Supp. 3d at 938. Although Hudson

disagrees with that definition, he argues he has stated a claim regardless of the definition the

Court adopts. The Court agrees because, even under Defendants’ proposed narrow definition of

an ATDS, Hudson’s allegations do not foreclose the use of an ATDS.



                                                  7
    Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 8 of 14 PageID #:325



       Using the Pinkus definition, to qualify as an ATDS, the defendant need not have

deployed the device’s capacity to generate telephone numbers randomly or sequentially as long

as the device has the present ability to do so. Id. at 939 (“[T]he best reading of 47 U.S.C.

§ 227(a)(1) requires that an ATDS have the capacity to generate numbers randomly or

sequentially and then to dial them, even if that capacity is not deployed for practical reasons.”);

see also King v. Time Warner Cable Inc., 894 F.3d 473, 479 (2d Cir. 2018) (defining an ATDS

as “a device that currently has features that enable it to perform the functions of an autodialer—

whether or not those features are actually in use during the offending call”). In Pinkus, the

plaintiff “concede[d] that his complaint [did] not plausibly allege that he was called with a

device that has the capacity to store or produce numbers that have been randomly or sequentially

generated.” Id. at 931, 939. Here, however, Hudson alleges that “Defendants used equipment

with the ability to store or produce cellular telephone numbers to be called using a random or

sequential number generator and to dial such numbers without human intervention,” as

evidenced by “the high volume of text messages, the generic and impersonal nature of the

messages, and Defendants’ use of an SMS code.” Doc. 34 ¶¶ 37–38. These allegations

sufficiently suggest the use of an ATDS at the motion to dismiss stage, even after ACA

International. See Yates v. Checkers Drive-In Rests., Inc., No. 17-cv-9219, 2019 WL 1437906,

at *2 (N.D. Ill. Apr. 1, 2019) (allowing complaint to proceed after ACA International where

plaintiff alleged that defendants used equipment with “the capacity to store, produce, and dial

random and sequential numbers”); Amodeo v. Grubhub Inc., No. 1:17-cv-1284, Doc. 55 at 3–4

(N.D. Ill. Feb. 21, 2019) (finding allegations of an ATDS sufficient, “irrespective of whether

ACA Int’l invalidated the 2003 Order and 2008 Declaratory Ruling,” and noting that “[d]ue to the

early phase of this litigation, the Court is not yet apprised of the type of equipment Defendant is



                                                 8
    Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 9 of 14 PageID #:326



using or the technical capacity of Defendant’s equipment”). Hudson has not relied only on legal

boilerplate to suggest use of an ATDS but has also included allegations of the generic nature of

the messages, the use of an SMS shortcode, and the fact that others received the same messages.

See Izsak v. Draftkings, Inc., 191 F. Supp. 3d 900, 904 (N.D. Ill. 2016) (“[T]he complaint must

include at least some facts to support the conclusion that an ATDS was used. For example, a

plaintiff could describe the promotional content or the generic, impersonal nature of the text

message allegedly sent using an ATDS. A plaintiff might also allege that identical messages

were sent to many potential customers at the same time.”); Abbas v. Selling Source, LLC, No. 09

CV 3413, 2009 WL 4884471, at *3 (N.D. Ill. Dec. 14, 2009) (allegations of use of SMS

shortcode allowed the inference that defendant used an ATDS to send messages).

       Defendants argue that Hudson need allege more to demonstrate the device could generate

random or sequential numbers after ACA International. But Defendants do not provide any basis

for raising the pleading standard for an ATDS and instead rely on distinguishable cases. For

example, as already noted, in Pinkus, the only cited post-ACA International case decided at the

pleading stage, the plaintiff conceded that the device did not have the required capacity. See

Pinkus, 319 F. Supp. 3d at 939. The Court acknowledges that Hudson will have to provide

additional evidence on the functionalities of the device at summary judgment. See Dominguez v.

Yahoo, Inc., 894 F.3d 116, 121 (3d Cir. 2018) (reviewing summary judgment decision and

finding that plaintiff could not point to any evidence suggesting that the device at issue “had the

present capacity to function as an autodialer by generating random or sequential telephone

numbers and dialing those numbers”); Johnson, 346 F. Supp. 3d at 1162 (reconsidering summary

judgment decision after ACA International and finding system did not qualify as an ATDS where

it “did not have the capacity to generate random or sequential numbers to be dialed—it dialed



                                                 9
   Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 10 of 14 PageID #:327



numbers from a stored list”). But at the motion to dismiss stage, Hudson need not include such

specific allegations about the type of machine Defendants used, particularly considering that

plaintiffs do not typically have access to details of the type of machine used before engaging in

discovery. See Hayes v. Receivables Performance Mgmt., LLC, No. 17-cv-1239, 2018 WL

4616309, at *7 & n.4 (N.D. Ill. Sept. 26, 2018) (rejecting argument that plaintiff need allege that

“the system used to make the call(s) in question had the specific characteristics of an ATDS

listed in § 227(a) to survive a motion to dismiss,” noting that the cases the defendant relied on

were decided at the summary judgment stage); Izsak, 191 F. Supp. 3d at 904 (“[A] TCPA

plaintiff should not be expected to plead details regarding the technical functionality of the

alleged ATDS[.]”); Torres v. Nat’l Enter. Sys., No. 12 C 2267, 2012 WL 3245520, at *3 (N.D.

Ill. Aug. 7, 2012) (requiring the plaintiff to include details of the device at the pleading stage

would make defendants “virtually immune to TCPA claims, which clearly is not what was

intended by Congress in creating the TCPA”).

       Defendants also argue that, because Hudson has alleged he consented to receipt of

messages from Defendants, the Court cannot find that the device used to send him messages

qualifies as an ATDS. This allegation, according to Defendants, means that Defendants used a

set list of numbers to message him, with the capacity to store such numbers no longer sufficient

for a device to qualify as an ATDS. See Pinkus, 319 F. Supp. 3d at 936–39 (concluding that

predictive dialers do not qualify as ATDSs after ACA International). Defendants’ argument

essentially asks the Court to read the word “capacity” out of the definition of an ATDS, but

nothing supports this view. Even under the narrow interpretation of an ATDS used in Pinkus, as

long as the device has the present capacity to generate random or sequential numbers, the fact

that Defendants did not use the device in that manner does not prevent it from qualifying as an



                                                  10
   Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 11 of 14 PageID #:328



ATDS. See King, 894 F.3d at 480 (“[T]he TCPA applies to calls from a device that can perform

the functions of an autodialer, regardless of whether it has actually done so in a particular

case.”); Pinkus, 319 F. Supp. 3d at 939 (a device may qualify as an ATDS even if the capacity to

generate numbers randomly or sequentially and then dial them “is not deployed for practical

reasons”). At this stage, the Court finds that Hudson has sufficiently alleged that the device

Defendants used had the required capacity. Defendants can renew their challenge to the use of

an ATDS after the parties have engaged in discovery.

III.   Failure to Include Opt-Out Instructions in Each Text Message

       Hudson also brings a claim for Defendants’ failure to include instructions on how to stop

receiving Ralph Lauren advertisements in every text message that Defendants sent, allegedly

violating 47 U.S.C. § 227(c)(1) and 47 C.F.R. § 64.1200(b)(3). 47 C.F.R. § 64.1200(b)(3)

provides:

               All artificial or prerecorded voice telephone messages shall:

               ...

               In every case where the artificial or prerecorded voice telephone
               message includes or introduces an advertisement or constitutes
               telemarketing and is delivered to a residential telephone line or any
               of the lines or telephone numbers described in paragraphs (a)(1)(i)
               through (iii), provide an automated, interactive voice- and/or key
               press-activated opt-out mechanism for the called person to make a
               do-not-call request, including brief explanatory instructions on
               how to use such mechanism, within two (2) seconds of providing
               the identification information required in paragraph (b)(1) of this
               section. When the called person elects to opt out using such
               mechanism, the mechanism, must automatically record the called
               person’s number to the seller’s do-not-call list and immediately
               terminate the call. When the artificial or prerecorded voice
               telephone message is left on an answering machine or a voice mail
               service, such message must also provide a toll free number that
               enables the called person to call back at a later time and connect
               directly to the automated, interactive voice- and/or key press-
               activated opt-out mechanism and automatically record the called
               person’s number to the seller’s do-not-call list.

                                                 11
    Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 12 of 14 PageID #:329



47 C.F.R. § 64.1200(b)(3). Defendants argue that these opt-out requirements only apply to

artificial or prerecorded voice messages, meaning no basis exists to find a TCPA violation for the

failure to include opt-out instructions in each text message Hudson received. Defendants

recognize that, for purposes of the TCPA, the term “call” encompasses both voice calls and text

messages. See 2003 Order, 18 FCC Rcd. at 14115 ¶ 165 (TCPA applies to both “voice calls and

text calls to wireless numbers”). But they argue that this equivalence does not carry over to the

use of “voice telephone message” in § 64.1200(b)(3).

        The Seventh Circuit has not addressed this question, 5 and the Court’s research has

revealed a dearth of caselaw on the issue. But recently, another court in this district considered

the same issue and agreed with Defendants, noting that the plaintiff had not offered “any legal

authority establishing that the requirements of 47 C.F.R. § 64.1200(b)(3) are applicable to text

messages absent administrative action.” Yates, 2019 WL 1437906, at *3. Yates cited to Reese v.

Marketron Broadcast Solutions, Inc., in which the court relied on the plain language of

§ 64.1200(b)(3) to conclude that a plaintiff could not state a claim for the lack of opt-out

instructions in text messages because § 64.1200(b)(3) only applies to “artificial or prerecorded

voice telephone message[s].” No. 18-1982, 2018 WL 2117241, at *6 (E.D. La. May 8, 2018).

Two other decisions suggest the opposite, however, although neither addressed the question

directly. See Liotta v. Wolford Boutiques, LLC, No. 1:16-cv-4634-WSD, 2017 WL 1178083, at

*4 (N.D. Ga. Mar. 30, 2017) (addressing whether the plaintiff had Article III standing to pursue a

claim for the failure to include opt-out instructions in text messages and equating a text message

with § 64.1200(b)(3)’s voice telephone messages); Epps v. Earth Fare, Inc., No. CV 16-08221


5
  The Seventh Circuit did consider a TCPA case where only three of the sixty text messages the plaintiff
received included opt-out instructions. See Blow, 855 F.3d at 803–04. But the Seventh Circuit did not
have before it a claim for failure to include opt-out instructions and so did not have occasion to address
the issue presented here. Id.
                                                    12
    Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 13 of 14 PageID #:330



SJO (SSx), 2017 WL 1424637, at *5 n.5 (C.D. Cal. Feb. 27, 2017) (in considering the revocation

of plaintiff’s consent, rejecting the argument that the FCC’s “requirement of an automated,

interactive opt-out mechanism is limited to ‘autodialed or prerecorded telemarketing calls,’ and

not automated text messages”).

        Defendants claim that the FCC has agreed with their interpretation that § 64.1200(b)(3)

applies only to voice messages, citing In the Matter of Cargo Airline Association Petition for

Expedited Declaratory Ruling Rules & Regulations Implementing the Telephone Consumer

Protection Act of 1991 (“Cargo Airline”), 29 FCC Rcd. 3432 (2014). In Cargo Airline, the FCC

created an exemption from the TCPA for package delivery notifications, with the exemption

conditioned on the delivery notifications—either voicemails or text messages—including an opt-

out instruction. 6 Id. at 3438 ¶ 18 (“[E]ach notification must include information on how to opt

out of future delivery notifications; . . . text notifications must include the ability for the recipient

to opt out by replying ‘STOP.’”). This specific condition for package delivery notifications is

similar to the FCC’s imposition of opt-out requirements for other specific categories of cases—

certain healthcare messages and debt servicing calls. See Bailey v. CVS Pharm., Inc., No. 17-cv-

11482(PGS)(LHG), 2018 WL 3866701, at *4–5 (D.N.J. Aug. 14, 2018) (discussing the FCC’s

“Exigent Healthcare Treatment Exemption,” which requires both voice calls and text messages

regarding healthcare treatment to include an opt-out notification); In re Matter of Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991 (“2016 Order”), 31 FCC Rcd.

9074, 9092 ¶ 40 (2016) (requiring text messages related to debt servicing to “disclose the right

[to opt-out] within each text message or in a separate text message that contains only the


6
  In Cargo Airline, the FCC did note that § 64.1200(b)(3) “requir[es], among other things, that
prerecorded telemarketing messages left as a voicemail provide a toll-free call-back number for opt-out
purposes.” 29 FCC Rcd. at 3437 n.45. The FCC did not discuss whether § 64.1200(b)(3) encompasses
text messages.
                                                   13
    Case: 1:18-cv-04620 Document #: 58 Filed: 05/01/19 Page 14 of 14 PageID #:331



disclosure and is sent immediately preceding the first covered text message”). These FCC

rulings, however, do not extend to all text messages. 7 Instead, because the plain language of

§ 64.1200(b)(3) encompasses only voice telephone messages and Hudson identifies no other

basis for imposing an opt-out requirement with respect to every text message Defendants sent

Hudson, he cannot pursue a claim for violation of 47 U.S.C. § 227(c)(1) and 47 C.F.R.

§ 64.1200(b)(3) based on the lack of such information in each text message he received. See

Yates, 2019 WL 1437906, at *3; Reese, 2018 WL 2117241, at *6.

                                           CONCLUSION

        For the foregoing reasons, the Court grants in part and denies in part Defendants’ motion

to dismiss [42]. The Court dismisses Hudson’s TCPA claim based on Defendants’ failure to

include opt-out instructions in each text message sent to Hudson with prejudice.




Dated: May 1, 2019                                              ______________________
                                                                SARA L. ELLIS
                                                                United States District Judge




7
 Indeed, the 2016 Order addressing text messages related to debt servicing suggest that the sender need
not include opt-out information in every text message but rather may do so in a separate message before
“the first covered text message,” undermining Hudson’s argument that the TCPA requires notification in
every text message. See 2016 Order, 31 FCC Rcd. at 9092 ¶ 40.
                                                  14
